TBXEATILTORNEY             GENE-
                            OF    7I3cKAs




                          January 24~,1961
                                    ;:
 Honorable Henry Wade             O$$ion No. W-986
 Dlst'lct Attorney
 Records Building                 Ret Does the B6ard of Managers
 Dallas 2, Texas                      of the Dallas County Hospl-
                                      tal District have legal
                                      authnrlty, through an estab-
                                      Zlshed employee retirement
                                      program, to enter into a con-
                                      ,tractwith a mutual life ln-
                                      surance company to purchase
                                      life annuity ir+@ance policies
                                      on employeeswho have attained
                                      retirement age an? related ques-
 DearMr. Wade:                       ~'tlon.
            We have received your lett&'of December 21, 1960 en-    ;
t closing your opinion, No. 60-19, in which the Sollowlng questions
  are set forth:
           “1.   Does the Board of Managens:'oSthe Dallas      .,
                 County Hospital District have legal authorlty,
                 through an establishedemployee retirement
                 program, to enter'lnto a contract with a mutual
                 life insurance company to purchase life annuity
                           policies .onemployeeswho have at-
                 lrisuriance
                 tained retirement.age.".
           “2.   IS your answer to Question,1 1s In the afflrma-
                 tlve, and assuming that the Board has legal
                 authority to purahase ,agroup life Insurance
                 policy for %ts employees, your opinion Is
                 respectfullyrequested as.to whether this
                 Board has,authority to pu&hase a group life
                 lnsuranct policy Srom a muRpla1life Insurance
                 company.
          The answers to QuesHons 1 and 2 may be Sound ln.Attorney
 @neraJ'a Opinion No. O-924 wherein the Sollowlng language Is used?
                "We; therefore, feel-it Incumbentupon
           us to overrule conferenqe:aplnlonNoi 2880,
           Inasmuch as the express!languageof our appel-
           late courts In the cases quoted, written since
           the above numbered conferenceopinion, clearly
           Honorable Henry Wade, Page 2 (W-986)


                     Indicate the opinion of the,learned Judge8 to
                     be that polltlcal aubdfvfslonecannot legelly
                     purchase ineurance from mutual companiesbecause
                     of Section 52 of Article III OS our Conatitutlon.
                     We have been uiiableto perceive any possible dls-
                     tin&Ion In law between mutual tire Insurance
                     and mutual employ&w 'llabflltyor Workmen's Com-
                     peneatlon Ineuranae Insofar 88 the Conetitutlonal
                     ~vlolon~ are agpllcable.:~
           and, f'urthert                   .   ,,..
                          "Mter care-1 and'&auat%ve Investigation
                     o? a11 available authorltlc'a., we are of~opinfon
                     and you are reepectfullyadvleed that DalUe        .'
                     Gounty cannot.legally purtire    Inmaranae In mu-
                     tual Sire or casualtyeompanles;    that suah pur-
                     chase would Involve.taklngmembershIp In or be-
                     aomlriga QtockholderIn such corporation,aQQo-
                     aIatlon or company in dire&t violationof the
                     provialonaot the Texas Constitution."
                     !Pheabove quotQd ianguage and the.resultof this
           opinion was-fbuatalnedin 1942 by the Supreme Co&t of T&U,
           which heldthat the Auf&In IhdgpendentSchool DIrtrIot aould
           not purchase a poller from a mutual inauranae corpor8tIonand
           thi Court declared that the part oS Artiale  486Oa-8, Vernon’s
           01~11 Statutes, providing Sor purchatleOS muttaal~.I~~~ce by
           a polItI&il subdIvIsIonwao unconstltutlonal"Inviolatoon of
           dectioti52 OS ArtPcld III oS the Texas Constitution'.
                                          thenCity of Austin.
                                          .
                    In vliw of’ the roregolng, we agree with ycgr able opinion;
           evehold U&both    Qaertloaa 1 and.2 should be ‘answered in the.nega-
               .



                    The 80m-d 0r ha4pr    0r thQ Dalib
                    IbePftal DI&rIot, a polIt.icaleubdI%%
                    OS the State of Texas, may not enter Into
                    a oontract to purchare iiri or retirement




      ..
.;t
^   .




    Honorable Henry Wade, Page 3 (w-986)


                insurance fr0m.a mutual dnsurance company.
                Seatlon 52, Article III, Texas .Con8tltutlOn.
                                      Your8 very truly,
                                      WILL WILSOW
                                      Attorney General of Texae



                                             Robert L. Armstrong
                                             Assistant

    RLA:hmc                                  '.:
    APPROVED:
    OPINION coMMITTEFi
    W. V. Geppert, Chalrman
    John L, Estes
    Rll@y Eugene Fletcher
    Elmer McVey
    REVIEWXDFORTBBATTORNEYGBNHUL
    BY: Morgan Neabltt




                                         .

                                       i:.